Citation Nr: 0119473	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  98-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service-connection for hearing loss.

2.  Entitlement to service-connection for a right testicle 
disorder.

3.  Entitlement to service connection for a nervous disorder, 
to include post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable evaluation for 
residuals of appendicitis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from October 1967 to October 
1970.  He received a Vietnam Cross of Gallantry with Palm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico in which service-
connection for residuals of appendicitis was granted and 
assigned a noncompensable evaluation.  Service-connection for 
hearing loss, a right testicle disorder and PTSD was denied.  

The issues of an initial compensable evaluation for residuals 
of appendicitis and service-connection for hearing loss and a 
right testicle disorder will be addressed in the remand 
portion of this decision.  


FINDING OF FACT

The veteran does not have a nervous disorder or PTSD.  


CONCLUSION OF LAW

A nervous disorder or PTSD was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2000).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has on numerous 
occasions requested hearings and on numerous occasions either 
postponed the hearings or failed to appear at the scheduled 
hearings.  

Under the pertinent regulations requests for a change in a 
hearing date may be made at any time up to two weeks prior to 
the scheduled date of the hearing if good cause is shown.  
Such requests must be in writing, must explain why a new 
hearing date is necessary, and must be filed with the RO.  
Examples of good cause include, but are not limited to, 
illness of the appellant and/or representative, difficulty in 
obtaining necessary records, and unavailability of a 
necessary witness.  If good cause is shown, the hearing will 
be rescheduled for the next available hearing date after the 
appellant or his or her representative gives notice that the 
contingency which gave rise to the request for postponement 
has been removed.  If good cause is not shown, the appellant 
and his or her representative will be promptly notified and 
given an opportunity to appear at the hearing as previously 
scheduled.  If the appellant elects not to appear at the 
prescheduled date, the request for a hearing will be 
considered to have been withdrawn.  In such cases, however, 
the record will be submitted for review by RO.  If the RO 
determines that good cause has been shown, the hearing will 
be rescheduled for the next available hearing date after the 
contingency which gave rise to the request for postponement 
has been removed.  38 C.F.R. § 20.704(c) (2000).  

If an appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  No further request for a hearing 
will be granted in the same appeal unless such failure to 
appear was with good cause and the cause for the failure to 
appear arose under such circumstances that a timely request 
for postponement could not have been submitted prior to the 
scheduled hearing date.  A motion for a new hearing date 
following a failure to appear for a scheduled hearing must be 
in writing, must be filed within 15 days of the originally 
scheduled hearing date, and must explain why the appellant 
failed to appear for the hearing and why a timely request for 
a new hearing date could not have been submitted.  Whether 
good cause for such failure to appear and the impossibility 
of timely requesting postponement have been established will 
be determined by the RO.  If good cause and the impossibility 
of timely requesting postponement are shown, the hearing will 
be rescheduled for the next available hearing date at the 
same facility after the appellant or his or her 
representative gives notice that the contingency which gave 
rise to the failure to appear has been removed.  38 C.F.R. 
§ 20.704(d) (2000).  

Neither the veteran nor his representative notified the RO of 
the need to postpone any of the hearings two weeks prior to 
the scheduled date of the hearings, as required by 
regulation.  All requests for postponement were made on the 
date of the hearing.  However, the RO apparently determined 
that good cause was shown and rescheduled the veteran's 
hearings six times.  On two occasions the veteran failed to 
appear at the hearings.  The first time no representations 
were made with regard to the veteran's failure to appear at 
the hearing.  The second time he wrote the RO 24 days after 
the scheduled hearing and his representative responded a year 
and nine months after the scheduled hearing.  Neither 
explained why a timely request for a new hearing date could 
not have been submitted.  The regulations require that a 
motion for a new hearing date following a failure to appear 
for a scheduled hearing be filed within 15 days of the 
originally scheduled hearing date and must explain why the 
appellant failed to appear for the hearing and why a timely 
request for a new hearing date could not have been submitted.  

When the appellant does not appear for a scheduled hearing, 
does not file a request for postponement prior to the 
scheduled hearing, and does not file a motion for a new 
hearing date within 15 days from the scheduled hearing, the 
regulations clearly provide that the request for a hearing 
will be withdrawn or waived.  See Anderson v. Brown, 9 Vet. 
App. 542 (1996).  Given the above circumstances the Board 
finds that the veteran and his representative have been given 
more than ample opportunity to appear at a hearing and failed 
to comply with the regulations cited above.  Therefore, the 
case will be processed as though the request for a hearing 
had been withdrawn.  


PTSD  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision 
as well as the statement of the case (SOC) informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision and SOC 
informed the veteran of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the bases of the denial of the claim.  The RO requested 
all relevant treatment records identified by the veteran.  
The RO also requested and obtained the service medical 
records and the veteran's unit history.  

The veteran was provided VA examinations in 1996 and 1997.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and psychoses becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309(a) (2000).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2000); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that, where a claimed stressor is 
alleged to have occurred during combat, VA must make a 
specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Combat status may also be established by service 
records or "other supportive evidence."  See West v. Brown, 7 
Vet. App. 70, 76 (1994).  VA is not required to accept the 
veteran's assertions that he was engaged in combat but, in 
arriving at its findings of fact, the credibility of the 
veteran's testimony and statements of record must be 
addressed.  See Cohen v. Brown, 10 Vet. App. 128 (1999).  

The veteran's DD214 showed that the veteran's specialty title 
was helicopter repairman and aircraft mechanic and repairman.  
He received a National Defense Service Medal, a Republic of 
Vietnam Campaign Medal, a Vietnam Cross of Gallantry with 
Palm and two Overseas Service Bars.  The Board has reviewed 
the 101st Aviation Battalion unit history.  There was no 
evidence that the veteran received any individual combat 
badges and there was no indication that he was personally 
engaged in combat with the enemy.  The objective evidence of 
record does not suggest that the veteran was engaged in 
combat.  "Engaged in combat with the enemy" has been defined 
as requiring that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  See 
VAOPGCPREC 12-99 (October 18, 1999).  In the instant case, 
the evidence indicates that the veteran was engaged in 
noncombat military occupations.  His DD-214 did not reflect 
the receipt of any combat badges.  According to Zarycki v. 
Brown, 6 Vet. App. 91, 198 (1993), when it has been 
determined that a veteran was not engaged in combat, "...the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  (cite 
omitted).  Instead, the record must contain service records 
which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor."  See also Swann v. 
Brown, 5 Vet. App. 229 (1993), Wood v. Derwinski, 1 Vet. App. 
190 (1991).

In his Information in Support of Claim For Service Connection 
For PTSD, received in January 1996, the veteran reported that 
he was in the 3rd Brigade.  He listed three events, the 
killing of a named Lieutenant, the killing of three civilian 
Vietnamese and the burning of Vietcong, which contributed to 
his PTSD.  The Department of the Army and Joint Services 
Environmental Support Group (ESG) confirmed that the First 
Lieutenant identified by the veteran was killed in action in 
March 1969.  He was the pilot of an aircraft, which crashed 
as the result of enemy ground fire.  The veteran was assigned 
to the 101st Aviation Battalion.  

The unit history provided that the 3rd Brigade, 187th Abn. 
Inf. was selected to raid a warehouse and construct a new 
firebase on the infiltration route nearby.  By May 9th the 3rd 
Brigade and elements of the 1st ARVN Division were poised to 
launch the largest airmobile assault of the Vietnam War.  The 
maintenance crew, to which the veteran belonged, worked day 
and night, forward resupply and POL points were established, 
and on D Day the battalion had 50 ships in the air.  D-Day 
came and went without a flaw.  Despite the lack of prior 
reconnaissance the battalion lifted elements of four infantry 
battalions into selected LZ's without taking any casualties 
or losing any ships.  In the ensuing battles the battalion 
provided support for the Division.  In addition to this 
operation the battalion supported a number of concurrent 
operations throughout the late spring and early summer of 
1969.  The record does not contain any corroboration that the 
veteran experienced or witnessed an event, which resulted in 
a response of intense fear, helplessness or horror.  The 
objective record does not support a finding that he was 
engaged in combat.  The Board finds that the veteran was not 
engaged in combat.  38 C.F.R. § 1154(b) (West 1991 & Supp. 
2000).

Service medical records do not show that the veteran was seen 
for any psychiatric disorders.  VA outpatient treatment 
records, dated May 1995 to June 1995, show that the 
diagnostic impressions were rule out PTSD and PTSD.  However, 
PTSD was not included in the diagnoses at the January 1997 VA 
examination.  The veteran was examined by a board of three 
psychiatrists, who reviewed his claims file, a June 1996 
Social and Industrial Survey and September 1996 psychiatric 
report.  The diagnoses were substance use disorder mixed 
(cocaine, cannabis and alcohol, in partial remission), 
depressive disorder, not otherwise specified (most probably 
substance induced), strong borderline and antisocial 
personality features and psychosocial stressors, his 
personality characteristics.  As the veteran was not engaged 
in combat credible supporting evidence that the claimed in- 
service stressor actually occurred is required.  The 
veteran's reported stressors were not verified.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
nervous disorder, to include PTSD.  


ORDER

Service connection for a nervous disorder, to include PTSD is 
denied.  


REMAND

The veteran asserts that an initial compensable evaluation 
for residuals of appendicitis is warranted.  He has also made 
a claim of service-connection for hearing loss and a right 
testicle disorder.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Service medical records show that 
the veteran had an appendectomy in July 1969.  He was also 
seen for infected ear purulent otitis media and right 
testicle epididymitis.  The October 1969 audiogram showed 
some hearing loss.  The VA has not examined the veteran with 
regard residuals of appendicitis, hearing loss and a right 
testicle disorder.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The veteran should be afforded VA 
examinations to determine the severity of 
his service-connected residuals of 
appendicitis and to ascertain the etiology 
and likely onset of any hearing loss and / 
or right testicle disorder.  The claims 
folder should be made available to the 
examiners for review before the 
examinations and the examiners are asked 
to indicate in the examination reports 
that the claims folder has been reviewed.  
All necessary tests should be conducted 
and the examiners should review the 
results of any testing prior to completion 
of the reports.  The examiners should 
provide a complete rationale for all 
conclusions reached and opinions 
expressed.

a.  The examiners should specifically 
express opinions as to the etiology of 
any hearing loss and / or right testicle 
disorder.  

b.  The examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran 
has any hearing loss and / or right 
testicle disorder which was incurred in 
or aggravated by service.

3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, including if the requested 
examinations do not include all tests, 
reports, special studies, or opinions 
requested, appropriate corrective action 
is to be implemented.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to report for a scheduled VA examination may have 
adverse consequences, including the possible denial of the 
claim.  See 38 C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


